



Exhibit 10.1


REINSURANCE GROUP OF AMERICA, INCORPORATED
FLEXIBLE STOCK PLAN
PERFORMANCE CONTINGENT SHARE AGREEMENT
Reinsurance Group of America, Incorporated, a Missouri corporation (the
“Company”), and ____________ (“Employee”), hereby agree as follows:
SECTION 1
GRANT OF PERFORMANCE SHARES
Pursuant to the Reinsurance Group of America, Incorporated Flexible Stock Plan,
as amended and restated effective May 23, 2017 (the “Plan”), and pursuant to
action of the Committee charged with the Plan’s administration, the Company has
granted to Employee, effective ____________ (the “Date of Grant”), subject to
the terms, conditions and limitations stated in this Performance Contingent
Share Agreement (this “Agreement”), the Plan and the Company’s Executive
Compensation Recoupment Policy (as discussed in Section 6(c)), an award of
performance contingent shares with respect to ________ shares of Common Stock
(“Shares”). The performance contingent shares awarded to Employee in this
Agreement are referred to herein as “Performance Shares.” The number of
Performance Shares granted under this Section 1 is referred to in this Agreement
as the “Target Grant.”
SECTION 2
TERMS OF GRANT
(a)Performance Period. The performance period for this award is the three (3)
year period beginning January 1 of the year of grant, and ending December 31 of
the second year following the year of grant (i.e., year 3) (the “Performance
Period”).


(b)Payment.
 
(1)Performance Shares Payable In Common Stock. Subject to early termination of
this Agreement pursuant to Sections 4(b) or 5 below, as soon as practicable
following the end of the Performance Period, the Company shall determine the
Three-Year Operating Return on Adjusted Stockholders’ Equity (as defined in
Section 3(c)), Adjusted Book Value per Share (as defined in Section 3(d)) and
Cumulative Three-Year Adjusted Operating Income (as defined in Section 3(e))
over such Performance Period. On or after January 1 but no later than December
31 following the last day of the Performance Period, the Company will deliver to
Employee one (1) Share of the Company’s Common Stock for each Performance Share
earned under this Agreement; provided, however, that any fractional Performance
Share shall be paid in cash equal to such fraction of the Fair Market Value of a
Share of Common Stock on the date of payment.
(2)Dividend Equivalents. Performance Shares shall not include dividend
equivalent payments or dividend credit rights.













--------------------------------------------------------------------------------





SECTION 3
PERFORMANCE CRITERIA AND ADJUSTMENTS
(a)Performance Criteria. The measures and weights for the grant of Performance
Shares subject to this Agreement are set forth in a memorandum provided to
Employee by the Company.


(b)Adjustment of Target Grant. The Target Grant will be adjusted at the end of
the Performance Period as follows:
(1)Thirty-three and one-half percent (33.5%) of the number of Performance Shares
in the Target Grant will increase or decrease based upon the Company’s
Three-Year Operating Return on Adjusted Stockholders’ Equity over the
Performance Period;
(2)Thirty-three percent (33%) of the number of Performance Shares in the Target
Grant will increase or decrease based upon the Company’s Adjusted Book Value per
Share over the Performance Period; and
(3)Thirty-three and one-half percent (33.5%) of the number of Performance Shares
in the Target Grant will increase or decrease based upon the Company’s
Cumulative Three-Year Adjusted Operating Income over the Performance Period.


In no event will Employee be entitled to receive a total number of Shares with
respect to Performance Shares in excess of 200% of the Target Grant, even if the
Company’s Three-Year Operating Return on Adjusted Stockholders’ Equity, Adjusted
Book Value per Share, or Cumulative Three-Year Adjusted Operating Income during
the Performance Period exceeds the maximum percentages established for any such
measure.
(c)Three-Year Operating Return on Adjusted Stockholders’ Equity. “Three-Year
Operating Return on Adjusted Stockholders’ Equity” for the Performance Period is
the cumulative adjusted operating income for the three-year Performance Period
divided by average adjusted stockholders’ equity. Adjusted stockholders’ equity
represents total stockholders’ equity excluding accumulated other comprehensive
income. The average of adjusted stockholders’ equity will use monthly data
points during the three-year measurement period. Three-Year Operating Return on
Adjusted Stockholders’ Equity, adjusted operating income and stockholders’
equity excluding accumulated other comprehensive income are non-GAAP financial
measures.


(d)Adjusted Book Value per Share. “Adjusted Book Value per Share” for the
three-year Performance Period is the Company’s adjusted stockholders’ equity
divided by the end of period outstanding shares of Common Stock. Adjusted Book
Value per Share and stockholders’ equity excluding accumulated other
comprehensive income are non-GAAP financial measures.





--------------------------------------------------------------------------------







(e)Cumulative Three-Year Adjusted Operating Income. “Cumulative Three-Year
Adjusted Operating Income” for the three-year Performance Period is the net
income excluding substantially all of the after-tax effects of net investment
related gains and losses, changes in the fair value of certain embedded
derivatives and related deferred acquisition costs, any net gain or loss from
discontinued operations, the cumulative effect of any accounting changes
occurring after the targets have been established, and other items that
management and the Committee believe are not indicative of the Company’s ongoing
operations. Cumulative Three-Year Adjusted Operating Income is a non-GAAP
financial measure. The definition of adjusted operating income can vary by
company and is not considered a substitute for GAAP net income.


SECTION 4
CONDITIONS AND LIMITATIONS ON RIGHT TO RECEIVE
PERFORMANCE SHARES OR COMMON SHARES


(a)Demotion or Transfer. In the event that Employee is demoted or transferred to
a position with the Company or any of its Affiliates in which Employee is not
eligible to participate in the Plan prior to the expiration of the Performance
Period, as determined by the Committee in its sole discretion, this Agreement
will terminate and be of no further force or effect and the Performance Shares
awarded to Employee hereunder shall be forfeited.


(b)Termination of Employment.


(1)Death, Disability or Retirement. If Employee ceases to be employed by the
Company or any of its Affiliates prior to the expiration of the Performance
Period due to death, Disability or Retirement, Employee (or, in the event of
Employee’s death, the legal representative of Employee’s estate or revocable
living trust) shall receive a pro rata proportion of the Shares that would have
been issued to Employee under this Agreement, determined by multiplying such
Shares by a fraction, the numerator of which is the number of calendar months in
the Performance Period during which Employee’s employment continued, and the
denominator of which is the number of months in the Performance Period. Such pro
rata proportion shall be paid to Employee (or, in the event of Employee’s death,
the legal representative of Employee’s estate or revocable living trust) at the
same time and in the same manner as specified in Section 2(b) above. Employment
for any portion of a calendar month shall be deemed employment for that calendar
month. For purposes of this Agreement, (i) “Disability” shall mean disability as
defined in any long-term disability plan maintained by the Company or an
Affiliate which covers Employee or, in the absence of any such plan, the
physical or mental condition of Employee arising during the Performance Period,
which in the opinion of a qualified physician chosen by the Company prevents
Employee from continuing employment with the Company and its Affiliates, and
(ii) “Retirement” shall mean termination of employment with the Company and its
Affiliates after Employee has attained a combination of age and years of service
that equals at least sixty-five (65); provided that, the maximum number of years
of service credited for purposes of this calculation shall be ten (10).


(2)Other Termination. In the event that Employee’s employment with the Company
and its Affiliates is terminated prior to payment of the Shares as specified in
Section 2(b) above, whether voluntarily or involuntarily, for any reason other
than death, Disability or Retirement, this Agreement will terminate and be of no
further force or effect and the Performance Shares awarded to Employee hereunder
shall be forfeited, unless otherwise determined by the Committee in its sole
discretion.





--------------------------------------------------------------------------------





SECTION 5
CHANGE OF CONTROL


Notwithstanding anything herein to the contrary, in the event a Change of
Control occurs during the Performance Period prior to Employee’s death,
Disability, Retirement or other termination of employment, the Three-Year
Operating Return on Adjusted Stockholders’ Equity, Adjusted Book Value per Share
and Cumulative Three-Year Adjusted Operating Income shall be deemed to be the
respective Target Grant amounts referenced in Section 3(a). Section 4(b)(2)
shall not apply in the case of involuntary termination of Employee’s employment
by the Company or an Affiliate following a Change of Control other than for
cause. The number of Shares determined in accordance with Sections 1 and 3(a)
(and, in the event of Employee’s death, Disability or Retirement prior to the
end of the Performance Period, Section 4(b)) shall be delivered to Employee (or,
in the event of Employee’s death, the legal representative of Employee’s estate
or revocable living trust) at the same time and in the same manner as specified
in Section 2(b) above. For purposes of this Section, “cause” shall mean (a) any
conduct, act or omission that is contrary to Employee’s duties as an officer or
employee of the Company or any of its Affiliates, or that is inimical or in any
way contrary to the best interests of the Company or any of its Affiliates, or
(b) employment of Employee by or association of Employee with an organization
that competes with the Company or any of its Affiliates.
SECTION 6
MISCELLANEOUS


(a)    Rights in Shares Prior to Issuance. Prior to issuance of Shares in
accordance with Section 2(b), neither Employee nor his or her legatees, personal
representatives or distributees (i) shall be deemed to be a holder of any Shares
represented by the Performance Shares awarded hereunder or (ii) have any voting
rights with respect to any such Shares.


(b)     Non-assignability. The Performance Shares shall not be transferable by
Employee otherwise than by will or by the laws of descent and distribution;
provided that, Employee may transfer the Performance Shares during his or her
lifetime to a revocable living trust of which Employee is grantor, or to another
form of trust indenture of which Employee is a grantor or a beneficiary.


(c)    Recoupment. The awards granted pursuant to this Agreement are subject to
the terms and conditions contained in the Company’s Executive Compensation
Recoupment Policy (the “Recoupment Policy”), which permits the Company to recoup
all or a portion of awards made to certain employees upon the occurrence of any
Recoupment Event (as defined in the Recoupment Policy).





--------------------------------------------------------------------------------







(d)     Securities Law Requirements. The Company shall not be required to issue
Shares pursuant to this Agreement unless and until (i) such Shares have been
duly listed upon each stock exchange on which the Company’s Common Stock is then
registered and (ii) a registration statement under the Securities Act of 1933
with respect to such Shares is then effective.
(e)    Designation of Beneficiaries. Employee may file with the Company a
written designation of a beneficiary or beneficiaries to receive, in the event
of Employee’s death, the Shares determined in accordance with Section 4(b) and
subject to all of the provisions of this Agreement. An Employee may from time to
time revoke or change any such designation of beneficiary and any designation of
beneficiary under the Plan shall be controlling over any other disposition,
testamentary or otherwise; provided, however, that if the Committee shall be in
doubt as to the right of any such beneficiary to receive Shares, the Committee
may recognize only receipt of such Shares by the personal representative of the
estate of Employee, in which case the Company, the Committee and the members
thereof shall not be under any further liability to anyone.


(f)    Changes in Capital Structure. If there is any change in the Common Stock
by reason of any extraordinary dividend, stock dividend, spin‑off, split‑up,
spin‑out, recapitalization, warrant or rights issuance or combination, exchange
or reclassification of shares, merger, consolidation, reorganization, sale of
substantially all assets or, in the Committee’s sole discretion, other similar
or relevant event, then the number, kind and class of shares available for
Performance Shares and the number, kind and class of shares subject to
outstanding Performance Shares, as applicable, shall be appropriately adjusted
by the Committee. The issuance of shares of Common Stock for consideration and
the issuance of common stock rights shall not be considered a change in the
Company’s capital structure. No adjustment provided for in this Section shall
require the issuance of any fractional shares.


(g)    Right to Continued Employment. Nothing in this Agreement shall confer on
Employee any right to continued employment or interfere with the right of an
employer to terminate Employee’s employment at any time.


(h)    Tax Withholding. Employee must pay, or make arrangements acceptable to
the Company for the payment of any and all federal, state and local tax
withholding that in the opinion of the Company is required by law. Unless
Employee satisfies any such tax withholding obligation by paying the amount in
cash or by check, the Company will withhold Shares having a Fair Market Value on
the date of withholding equal to the tax withholding obligation.


(i)    Copy of Plan. By signing this Agreement, Employee acknowledges receipt of
a copy of the Plan and any offering circular related to the Plan.
(j)    Choice of Law; Venue. This Agreement will be governed by the laws of the
State of Missouri, without giving regard to the conflict of law provisions
thereof. Any legal action arising out of this Agreement may only be brought in
the Circuit Court in St. Louis County and/or the United States District Court in
St. Louis, Missouri.





--------------------------------------------------------------------------------







(k)    Execution. An authorized representative of the Company has signed this
Agreement, and Employee has signed this Agreement to evidence Employee’s
acceptance of the award on the terms specified in this Agreement and the Plan,
all as of the Date of Grant.
(l)    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A of the Code. Notwithstanding anything herein to the contrary,
in the event that Employee is determined to be a specified employee within the
meaning of Section 409A of the Code, any payment on account of termination of
employment shall be made on the first payroll date which is more than six months
following the date of Employee’s termination of employment to the extent
required to avoid any adverse tax consequences under Section 409A of the Code.
To the extent necessary for compliance with Code Section 409A, references to
termination of employment under this Agreement shall mean a “separation from
service” within the meaning of Section 409A of the Code.
SECTION 7
TERMS OF THE PLAN


This award is granted under and is expressly subject to all the terms and
provisions of the Plan, which terms are incorporated herein by reference.
Capitalized terms used and not otherwise defined in this Agreement shall have
the same meanings ascribed to them in the Plan.
Signature page follows.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
___ day of ________, ____.
Reinsurance Group of America, Incorporated
By: ____________________________
Anna Manning
President & Chief Executive Officer
Employee
_______________________________
Name:







